 Case: 1:14-cv-01748 Document #: 2973 Filed: 04/19/19 Page 1 of 4 PageID #:76697




                   IN THE UNITED STATES DISTRICT COURT FOR
                      THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

In re: TESTERONE
REPLACEMENT THERAPY                                          MDL No. 2545
PRODUCTS LIABILITY LITIGATION
                                                             Master Docket Case No. 1:14-cv-01748
THIS DOCUMENT RELATES TO:
                                                             Honorable Matthew F. Kennelly
Elmer Jordan v. AbbVie Inc., et al.,
Case No. 1:15-cv-03346
James Reinsel v. Endo Pharmaceuticals Inc., et al.,
Case No. 1:16-cv-00089
Craig Howard v. AbbVie Inc., et al.,
Case No. 1:16-cv-01771
Everett Adams v. Auxilium Pharmaceuticals, LLC, et al.,
Case No. 1:15-cv-11404
Estate of William Holland, v. AbbVie Inc., et al.,
Case No. 1:18-cv-03241
Gary Nash v. Auxilium Pharmaceuticals, LLC, et al.,
Case No. 1:16-cv-00731
Ted Porter v. Endo Pharmaceuticals Inc.,
Case No. 17-cv-03840
Donald Smith v. Auxilium Pharmaceuticals, LLC, et al.,
Case No. 1:15-cv-01340
Frank Miles v. Eli Lilly and Company, et al.,
Case No. 1:15-cv-08581



              (CORRECTED) CASE MANAGEMENT ORDER NO. 150 -
                ORDER TO SHOW CAUSE WHY THE CASE SHOULD
               NOT BE DISMISSED WITH PREJUDICE FOR FAILURE
             TO COMPLY WITH CASE MANAGEMENT ORDER NO. 126

       This matter is before the Court on the Endo Defendants’ Motion For An Order To Show

Cause Why The Case Should Not Be Dismissed With Prejudice For Failure To Comply With

Case Management Order No. 126, filed April 12, 2019.

       It is hereby ordered that counsel of record for each Plaintiff identified on Exhibit A below

  shall either file a stipulation dismissing the Endo Defendants with prejudice before May 10,
 Case: 1:14-cv-01748 Document #: 2973 Filed: 04/19/19 Page 2 of 4 PageID #:76698



2019 at 9:30 a.m. (twenty-one (21) days from this Order) or show cause in writing by no later

than May 10, 2019 why this case should not be dismissed under CMO 126, paragraph B.11 for

failure to comply with the CMO 126 obligations of paragraphs B.9. and B.10.

       Plaintiffs’ counsel are directed to immediately advise their clients in writing of this order

and to verify their compliance in writing in the individual case docket.

       Status report regarding whether something was filed by each plaintiff, as discussed in

open court, is to be filed by counsel for Endo by May 16, 2019.



IT IS SO ORDERED.

Dated: 4/19/2019

                                                      _________________________________
                                                      MATTHEW K. KENNELLY
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
 Case: 1:14-cv-01748 Document #: 2973 Filed: 04/19/19 Page 3 of 4 PageID #:76699



Exhibit A – Unsubmitted Claims

                                    Plaintiff    Plaintiff
                                    Last         First                             Plaintiff’s
   Current Docket Info Date Filed   Name         Name      Endo Defendants         Counsel
                                                           Endo
                                                           Pharmaceuticals Inc.;
                                                           Auxilium
   Illinois, Northern                                      Pharmaceuticals Inc.;   Simmons
   District                                                GlaxoSmithKline         Hanly
1. 1:15-cv-03346        4/27/2015   Jordan       Elmer     LLC                     Conroy
                                                           Endo
   Illinois, Northern                                      Pharmaceuticals Inc.;   Meyers &
   District                                                Auxilium                Flowers,
2. 1:16-cv-00089        1/5/2016    Reinsel      James     Pharmaceuticals, Inc    LLC
                                                           Endo
                                                           Pharmaceuticals Inc.;
                                                           Auxilium
   Illinois, Northern                                      Pharmaceuticals Inc.;   Baron &
   District                                                GlaxoSmithKline         Budd,
3. 1:16-cv-01771        1/29/2016   Howard       Craig     LLC                     P.C.
                                                           Auxilium
   Illinois, Northern                                      Pharmaceuticals, Inc.; Meyers &
   District                                                GlaxoSmithKline        Flowers
4. 1:15-cv-11404        12/17/2015 Adams         Everett   LLC                    LLC
                                                 Floria
                                                 Greggs-
                                                 Holand
                                                 on
                                                 behalf of                         Bahe
                                                 the                               Cook
   Illinois, Northern                            Estate of                         Cantley &
   District                                      William Endo                      Nefzger
5. 1:18-cv-03241        5/7/2018    Holland      Holland Pharmaceuticals Inc.      PLC
                                                           Auxilium
   Illinois, Northern                                      Pharmaceuticals, Inc.; Meyers &
   District                                                GlaxoSmithKline        Flowers
6. 1:16-cv-00731        1/18/2016   Nash         Gary      LLC                    LLC
                                                                                   Bahe
                                                                                   Cook
   Illinois, Northern                                                              Cantley &
   District                                                Endo                    Nefzger
7. 1:17-cv-03840        5/23/2017   Porter       Ted       Pharmaceuticals Inc.    PLC

                                             3
 Case: 1:14-cv-01748 Document #: 2973 Filed: 04/19/19 Page 4 of 4 PageID #:76700




                                    Plaintiff   Plaintiff
                                    Last        First                            Plaintiff’s
   Current Docket Info Date Filed   Name        Name      Endo Defendants        Counsel
   Illinois, Northern
   District                                              Auxilium                Girardi
8. 1:15-cv-01340        1/23/2015   Smith       Donald   Pharmaceuticals, Inc.   Keese
                                                         Endo
                                                         Pharmaceuticals Inc.;
                                                         Auxilium
   Illinois, Northern                                    Pharmaceuticals Inc.;   Baron &
   District                                              GlaxoSmithKline         Budd,
9. 1:15-cv-08581        9/29/2015   Miles       Frank    LLC                     P.C.




                                            4
